Title: Abigail Adams to John Adams, 18 March 1797
From: Adams, Abigail
To: Adams, John


        
          my Dearest Friend
          Quincy March 18th 1797
        
        I received by the post yours of March 3d & 5th I had previously received the speach which I think well calculated to do great Good. I am much out of the way of hearing the observations which will be made upon it. as it is a publication to the people, of your real sentiments & opinions I hope it will be considerd and believed as such, and have a tendency to remove prejudices. I do not wonder at your sleepless Night. the bare reading the speach interested my feelings so much as to have a similar effect upon me. the Idea of So sacred and solemn a transaction could not fail to impress Your mind with anxious solisitude. I think Gen’ll Washington judged right in giving weight to the solemnity by his presence it will not fail to add Luster to the transaction in the Eyes of all Foreign Nations and be honorable to his successor— the vice Presidents speach will have a favourable Effect, and confirm the opinion which I have ever had of him, in spight of the virulence of party, which is at present Dorment. all parties Said mrs Black who had been sometime in Boston, appear to be pleasd and happy with the Election. not a single person have I heard express a sentiment to the contrary. I was pleasd with a Toast drunk by Some Scholars at Cambridge. Adams & Jefferson or Checks and balances.
        I do not recollect that I expresst my satisfaction before at the appointment of mr Murray. I was pleasd with it. Will the present Minister be allowd to leave the Hague before his successor arrives?
        as to Domestick arrangments I am not fearfull to trust them to Brisler—he must do as well as he can with respect to Female help. When the Time approaches for my going I will advertize for such as I want I should chuse not to send any from hence, untill I go; unless it may be thought best that mrs Brisler should go on soon as we cannot entertain Company half so often as the late President. I should hope not to want so numerous a Household, and be relieved in some measure from a weight of care and torment I will however

neveer relinquish my Right of direction & controul over the Household, to no steward or Housekeeper. I believe half the torment experienced, was oweing to that cause— in Brisler we know we have the Man of Honour and integrity. there was due to Brisler on the 15 of Febry 30 pound which you will pay him, as I presume his Family will want it, and I wish you to give him a decent suit of Cloaths as a token of his Faithfull services—
        Brisler had better make out a List of the furniture in the House, such as he thinks will do to remain. I suppose Family Linnen must be purchased immediatly. I would advise not to procure more than for immediate necessity, you know by your former experience, how handy those articles are for transportation. Mrs otis was kind enough to offer her assistance. she is a good judge & Brisler had better consult her: I can give better advise as soon as I have knowledge of what is left. I hope you will not remain in Philadelphia any longer than absolute necessity requires I Shall fear much for your Health. Your Farm will suffer in your absence, but that you expect. I find I want more help. Billings persues his Wall, but there is an immensity of Stones to cast off of this Hill. they have been at it, for a week. I made James assist, but he met with an accident & scald both his feet, and poor Becky had her share by the fall of a boiling teakettle of water, so that they are both useless now, and will be for a long time. I shall persue buisness with spirit and courage as soon as I have the means— at present I live upon credit. Thayer has purchased of Fogg and is building a wall with fence of two rails in order to keep sheep. Burrel says we shall be devourd if we do not do the same. this will be another peice of Buisness for Billings—and we have not posts. shall red ceadars be cut for the purpose?
        I shall be anxious to hear again from you, and let me know how you are. march has been a trying month to me. I have combatted hard not to be laid up. Poor Mary Smith Louissa Sister is far gone in a consumption. we have very little hopes of her recovery. Mrs Brisler and Family are well So constant and frequent are the Captures, that there is little hope of the safe conveyance of Letters abroad. plunder seems the only rule of conduct, which our Allies practise.
        I shall be happy not to be obliged to come on untill you find it necessary to return to Philadelphia. it would be an expence; and I would avoid every unnecessary expence, for I could not use the horses which I have, nor travel without four if I used the Coach Mr smith was advising me the other Day to get the bright marks

coulour &c of your Horses and Wood of Charlstown who buys many horses would be like to procure a pr at a much more reasonable rate than can be bought at the Southard. I should wish in that case to part with three of ours but this must be as you think best—
        I am my dearest Friend / most affectionatly and / tenderly yours
        
          A Adams.
        
      